Exhibit 10.3
 
OPEXA THERAPEUTICS, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
You have been granted the following Restricted Shares of Common Stock of Opexa
Therapeutics, Inc. (the “Company”) under the Company’s Amended and Restated 2010
Stock Incentive Plan (the “Plan”):
 

Date of Grant: [Date of Grant]     Name of Recipient: [Name of Recipient]    
Total Number of Shares Granted: [Total Shares]     Fair Market Value per Share:
$[Value Per Share]     Total Fair Market Value Of Award: $[Total Value]    
Vesting Commencement Date: [Date of vesting commencement]    
Vesting Schedule:
[Vesting schedule]

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.
 
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy
statements).  You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it will notify you by e-mail.
 

RECIPIENT   OPEXA THERAPEUTICS, INC.             By:     Printed
Name:                                   Title:    

 
 
 
1

--------------------------------------------------------------------------------

 
 
OPEXA THERAPEUTICS, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


Payment For Shares
No cash payment is required for the Shares you receive.  You are receiving the
Shares in consideration for Services rendered by you.
   
Vesting
The Shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.
     
No additional Shares vest after your Service as an Employee or a Consultant has
terminated for any reason.
   
Shares Restricted
Unvested Shares will be considered “Restricted Shares.” Except to the extent
permitted by the Committee, you may not sell, transfer, assign, pledge or
otherwise dispose of Restricted Shares.
   
Forfeiture
If your Service terminates for any reason, then your Shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination.  This means that the Restricted Shares will
immediately revert to the Company.  You receive no payment for Restricted Shares
that are forfeited.  The Company determines when your Service terminates for
this purpose and all purposes under the Plan and its determinations are
conclusive and binding on all persons.
   
Leaves Of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law.  But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
     
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.  If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.
   
Stock Certificates
The certificates for the Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions.  In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow.  As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested Shares.
   
Shareholder Rights
During the period of time between the date of grant and the date the Restricted
Shares become vested, you shall have all the rights of a shareholder with
respect to the Restricted Shares except for the right to transfer the Restricted
Shares, as set forth above.  Accordingly, you shall have the right to vote the
Restricted Shares and to receive any cash dividends paid with respect to the
Restricted Shares.
   
Withholding Taxes
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or your Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the shares received under this Award,
including the award or vesting of such shares, the subsequent sale of shares
under this Award and the receipt of any dividends, and (2) do not commit to
structure the terms of the award to reduce or eliminate your liability for
Tax-Related Items.
No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or your
Employer.  In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, a) having the Company withhold taxes from the proceeds of the sale of
the Shares, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), or (b) any other
arrangement approved by the Company.  Finally, you shall pay to the Company or
your Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of your participation in the Plan or
your acquisition of shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver the shares if you fail to comply
with your obligations in connection with the Tax-Related Items as described in
this section.
   
Restrictions On Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale.  This restriction will apply as long as your Service continues and for
such period of time after the termination of your Service as the Company may
specify.
   
No Retention Rights
Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity.  The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 
 
1

--------------------------------------------------------------------------------

 
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
Shares, or an extraordinary dividend, or a merger or a reorganization of the
Company, the forfeiture provisions described above will apply to all new,
substitute or additional securities or other assets to which you are entitled by
reason of your ownership of the Shares.
   
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
   
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
   
Miscellaneous
You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your Employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.
The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.
You hereby authorize and direct your Employer to disclose to the Company any
information regarding your employment, the nature and amount of your
compensation and the fact and conditions of your participation in the Plan, as
your Employer deems necessary or appropriate to facilitate the administration of
the Plan.
You consent to the collection, use and transfer of personal data as described in
this subsection.  You understand and acknowledge that the Company and/or your
Employer hold certain personal information regarding you for the purpose of
managing and administering the Plan, including (without limitation) your name,
home address, telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares or directorships held in the Company and
details of all awards or any other entitlements to shares awarded, canceled,
exercised, vested, unvested or outstanding in the your favor (the “Data”).  You
further understand and acknowledge that the Company may transfer Data to any
third party assisting the Company in the implementation, administration and
management of the Plan.  You understand and acknowledge that the recipients of
Data may be located in the United States or elsewhere.  You authorize such
recipients to receive, possess, use, retain and transfer Data, in electronic or
other form, for the purpose of administering your participation in the Plan,
including a transfer to any broker or other third party with whom you elect to
deposit shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on your
behalf.  You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.
   
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

 
 
2

--------------------------------------------------------------------------------

 


BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
 

 
 
3 

--------------------------------------------------------------------------------